Citation Nr: 1641425	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  16-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for idiopathic pulmonary fibrosis, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.  He has confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Augusta, Maine.  

In June 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing via videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's idiopathic pulmonary fibrosis is etiologically linked to his presumed in-service herbicide exposure in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for a grant of service connection for idiopathic pulmonary fibrosis have been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  Here, given the fully favorable outcome of the below decision, a discussion of the duty to notify and assist is not necessary as any failure would be deemed harmless error.

In the instant matter, the Veteran seeks service connection for idiopathic pulmonary fibrosis.  He had confirmed service in the Republic of Vietnam and VA has conceded herbicide exposure as a result of his service.  He contends that his pulmonary fibrosis is the result of his in-service herbicide exposure.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
  
If a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2014).  Here, the Board takes notice that pulmonary fibrosis is not a disability listed under 38 C.F.R. § 3.309(e), and therefore, presumptive service connection is not available. 

However, although pulmonary fibrosis is not a presumptive condition associated with herbicide exposure, the Veteran is not precluded from establishing service connection secondary to herbicide exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  

A March 2014 private X-ray of the chest noted it to be abnormal and assessed pulmonary fibrosis.  Additionally, the Veteran's service personnel records show that he was in Vietnam.  See, e.g., October 24, 1967 Extract from Department of the Army.  As such, the Board finds that the evidence of record establishes a current disability and an in-service event or injury.  The Board will next turn to the evidence related to nexus.

In May 2015, VA obtained a medical opinion in connection with the Veteran's service connection claim.  He was not provided with an in-person examination, but rather the opinion was rendered following a review of all available medical records.  The examiner stated that the claimed condition was less likely than not incurred in or caused by Agent Orange exposure during service.  In support of this opinion, the examiner stated that idiopathic pulmonary fibrosis is not a lung cancer (malignancy) and is not recognized by the Department of Defense as a condition related to, caused by, or aggravated by Agent Orange exposure.  

In support of his claim, the Veteran has submitted various published articles (see Correspondence, 2/17/2016), as well as several opinions by private physicians.  Particularly, a statement from the Veteran's treating private physician Dr. J.A.Y., dated December 31, 2014, stated that pulmonary fibrosis is believed to be caused by activation of inflammatory and fibrotic cells within the lung as a result of environmental exposure.  Given the Veteran's prior Agent Orange exposure, it is reasonable to assume that it is a potential cause of his lung disease.  (See Third Party Correspondence, 1/9/2015).

A second letter from Dr. J.A.Y., dated May 23, 2016, further elaborates on the Veteran's claim.  That letter expressly opined in favor of an etiologic link between the Veteran pulmonary fibrosis and his in-service herbicide exposure.  Specifically, he stated that in the Veteran's case, it is more likely than not that the initial injury, represented in an attached diagram, occurred in response to tetrachlorodibenzodioxin exposure.  Tetrachlorodibenzodioxin is identified in the National Academy of Science's Veterans and Agent Orange Update as an activator of neurophils and microphages.  Therefore, it is likely that his exposure to tetrachlorodibenzodioxin while serving in the Republic of Vietnam was the initial insult that started an inflammatory and then fibrotic cascade within his lungs.  An unchecked fibroblast activity ultimately resulted in fibrotic lung disease.  In support of this opinion, the examiner cited to the Veteran's treatment history, multiple scholarly articles and other medical treatise evidence, as well as his experience in pulmonary and critical care medicine.  (See Medical Treatment Record - Non-Government Facility, 5/31/2016)

The Board finds that the positive evidence of nexus outweighs the negative evidence.  In this regard, the Board finds the opinions of Dr. J.A.Y. to be particularly persuasive.  Those opinions were based on his personal care of the Veteran and were well-reasoned, to include citation to multiple supporting documents and evidence, to include published articles linking certain herbicides to pulmonary lung disease and the findings of the National Academy of Science.  The Board finds those opinions far more persuasive than the May 2015 VA medical opinion which did not rely upon a physical examination and instead merely cited to the fact that pulmonary fibrosis is not a disease for which presumptive service connection is granted.  Indeed, "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection." Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  

As all three elements for service connection have been established, the Board finds that service connection is warranted.  



ORDER

Entitlement to service connection for idiopathic pulmonary fibrosis is granted.  



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


